MEMORANDUM**
Federal prisoner Frank Reynolds appeals the district court’s denial of his 28 U.S.C. § 2255 motion to vacate, set aside or correct his sentence for his conviction for manufacturing marijuana in violation of 21 U.S.C. § 841(a)(1). Reynolds contends that his prior waiver of his right to challenge his sentence was rendered invalid because his sentence is illegal under the subsequently-decided Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Reynolds’ contention is foreclosed by United States v. Sanchez-Cervantes, 282 F.3d 664, 671 (9th Cir.2002) (holding that the rule announced in Apprendi does not apply retroactively to cases on collateral review).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.